COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00274-CV


IN RE B.U.                                                           RELATOR


                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2006-20830-158

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered Relator’s petition for writ of mandamus and

request for emergency relief and is of the opinion that relief should be denied.

Accordingly, Relator’s petition for writ of mandamus and request for emergency

relief are denied.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: August 28, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).